The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 15, 2015

                                     No. 04-14-00772-CR

                                   Jonathan Jose GUILLEN,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2647
                        Honorable Maria Teresa Herr, Judge Presiding


                                        ORDER
        We grant the court reporter’s motion for extension of time to file the record. We order
Debra Doolittle to file the record by April 27, 2015. No further extensions of time will be
granted. If Doolittle is unable to perform all her duties and complete the record in a timely
manner, she must take whatever steps are necessary, including requesting a substitute reporter or
hiring competent assistance, to file the record by the date ordered.

      If the record is not filed by the date ordered, we may order the reporter to appear and
show cause why she should not be held in contempt.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court